DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 and 1/17/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sanchez et al. US Pub 2020/0233466.
Regarding claim 1, Sanchez discloses, 
A display device (figs 1-5) comprising: 
a display module (element 40); 

a hinge (fig. 1, 3, 5, element 30) disposed between the first and second support parts below the display module to define biaxial rotation axes (figure 1, 3,  biaxial hinge  provided such that the second direction is extending in the short size (y-axis) of the display) extending in a second direction intersecting the first direction; and 
a plurality of rotation parts (elements 36 and 32) coupled to the hinge to rotate about the biaxial rotation axes (figure 2, 5), the plurality of rotation parts being connected to the first and second support parts (figure 1, 5, when assembled, the rotation parts are connected to the support parts 12), respectively, 
wherein each of the rotation parts comprises first (element 32) and second parts (element 38) that move relative to each other via a lost motion (as seen in figure 3 and 5 the rotation parts comprising the first and second parts move in a lost motion (i.e. sliding motion), along the sliding guides 38; paragraph 21) connection upon rotation of the rotation parts.
Regarding claim 2, Sanchez discloses, 
wherein: the first part (figs. 3-5, first part element 32 is coupled to the hinge 30 such that this corresponds to the rotation axis as illustrated by the movement in figures 3-5) is coupled to the hinge to rotate about a corresponding rotation axis of the biaxial rotation axes; 
the second part (Figure 1, element 38 connected to the support parts 12) is connected to one of the first and second support parts, the second part being spaced apart from the first 
each of the rotation parts further comprises a rotation unit (figure 3, element 62 provided between 32 and 36, such that the element 62 amongst other structure such as the linkage enables the first and second parts to move relative to first direction x axis as the device is pivot it open/closed) disposed between the first and second parts to allow the first and second parts to move relative to each other in the first direction when the rotation parts rotate such that the second part moves a greater length than the first part.
Regarding claim 20, Sanchez discloses, 
A display device (figs 1-5) comprising: 
a display module (element 40); 
a first support part (element 12 which houses the motherboard 14) and a second support part (figure 1, element 12 which houses the battery 26) disposed below the display module (figure 1), the first and second support parts being arranged in a first direction (first direction being the x axis such that this is the longer side of the flexible display);
a hinge (fig. 1, 3, 5, element 30) disposed between the first and second support parts below the display module to define biaxial rotation axes (figure 1, 3,  biaxial hinge  provided such that the second direction is extending in the short size (y-axis) of the display) extending in a second direction intersecting the first direction; and 
a plurality of rotation parts (elements 36 and 32) coupled to the hinge to rotate about the biaxial rotation axes (figure 2, 5), the plurality of rotation parts being connected to the first 
Wherein each of the rotation parts comprises: 
A first part (figs. 3-5, first part element 32 is coupled to the hinge 30 such that this corresponds to the rotation axis as illustrated by the movement in figures 3-5) coupled to the hinge to rotate about a corresponding rotation axis of the biaxial rotation axes; and
A second part (Figure 1, element 38 connected to the support parts 12) connected to one of the first and second support parts, the second part being spaced apart from the first part in the first direction (figures 1, 3-5, such that the second part 38 is spaced apart such that element 38 slides away element 32, similar to present application's SL1 and SL2); 
Wherein, when the rotation parts rotate, the first and second parts move (figure 3, element 62 provided between 32 and 36, such that the element 62 amongst other structure such as the linkage enables the first and second parts to move relative to first direction x axis as the device is pivot it open/closed) relative to each other in the first direction such that the second part moves a greater length than the first part. 
Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reasons for indication of allowable subject matter for claim 3 is that in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of 
Primary reasons for claims 4-19 are same as the one for claim 3 since claims 4-19 directly or indirectly dependent on claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu US Patent 10070546, figures 1, 5 and 8 teaches the details of the hinge (element 11, figure 1, 8) and the rotation parts such that the rotation parts comprises two parts that slide respect to one another and a rotation unit (23, figure 8) that is used to provide movement. 
Ou et al. US Pub 2020/0117233, figures 2a, 5 teaches the details of the hinge, a similar rotation parts including a rotation unit and two parts of rotation parts sliding with respect to one another. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841